DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 08/30/2021 have been entered. Claims 1-3, 5-13, and 15-17 remain pending in the application; Claims 1, 2, 6, 8, 15, and 16 are amended, Claim 4 is canceled, and Claim 17 is newly added. Applicant’s amendments to the Claims and Specification have overcome each and every objection, but have not overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action mailed 04/30/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 15, and 16 recite the limitation “oriented to compress the elastic field in a perpendicular direction in response to a lateral displacement,” which renders that claim indefinite. It is not clear what the direction is perpendicular to. For example, it is unclear if the elastic field is compressed in a direction perpendicular to the lateral displacement, or if the elastic field is compressed 
Claims 2-3, 5-13 and 17 depend from Claim 1 and are likewise indefinite. 
Claim 9 recited the limitation “the inclined angle” which lacks antecedent basis in the claim and renders the claim indefinite. In Claim 1, from which Claim 9 depends, “an inclined surface” is recited, therefore it is unclear if “the inclined angle” of Claim 9 is referring to the inclined surface, the angle of the inclined surface, or another unrelated angle present in the claimed invention. For purposes of examination, “the inclined angle” will be interpreted as the “the inclined surface.” Appropriate correction is required.
Claim 17 recited the limitation “the constant compression region,” which lacks antecedent basis. Claim 17 and Claim 1, from which Claim 17 depends, does not recite a constant compression region. However, Claim 3 recites “the inclined surface defines a constant compression region.” Therefore it is not clear if Claim 17 is meant to depend from Claim 1, or if Claim 17 is meant to depend from Claim 3. If Claim 17 is meant to depend from Claim 1, antecedent basis should be provided for. If Claim 17 is meant to depend from Claim 3, Examiner respectfully suggests amending the claim to read “the device of claim 3 wherein the constant compression region…” Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campari (WO 2012/133454) herein after referred to as Campari ‘454.
Regarding Claim 15, Campari ‘454 teaches a force absorbing device for a footwear appliance, comprising: a shoe sole (3c) having a planar sole surface (38), the shoe sole (3c) adapted to be disposed between a shoe upper (2) and a ground surface (fig. 9 shows the shoe sole (3c) disposed between the shoe upper (2) and the ground surface); a ground interface member (31) extending from the planar sole surface (38) of a shoe sole (3c), the ground interface member (31) coupled to a force mitigation assembly, the force mitigation assembly having: an elastic field (32) of a resilient, compressible material (p. 8 ll. 21, “the elastically deformable portion 32”; an inclined surface (see annotated Fig.) disposed against the elastic field (32) and oriented to compress the elastic field in a perpendicular direction in response to a lateral displacement across the field (annotated Fig. 12 shows the inclined surface disposed against the elastic field (32) and compressing the field in response to a displacement across the field (as shown by the arrow), and as the inclined surface of Campari ‘454 is about 45 degrees from parallel with the sole surface (38) as shown in annotated fig. 11, the inclined surface will compress the elastic field (32) in a direction perpendicular to the sole surface in response to a lateral displacement); and a linkage (36) for transmitting a displacement force from the ground interference member (31) for disposing the inclined surface to counter the displacement force with a counter force proportional to the compressed area of the elastic field (annotated fig. 12 shows the arrow representing the displacement force being applied to the ground interference member (31) and the linkage (36) transferring the force to the inclined surface, wherein the inclined surface would obviously counter the displacement force with a proportional counterforce, following Newton’s Third Law which states every action has an equal and opposite reaction).
Regarding Claim 16, Campari ‘454 teaches a method for receiving and absorbing forces exerted against a footwear comprising, comprising: receiving a displacement force (Fig. 12 shows the footwear receiving a displacement force, shown by the arrow) at a ground interface member (31) extending from a planar sole (38) surface of a shoe sole (3c), the ground interface member (31) coupled to a force mitigation assembly, transferring the displacement force (shown in fig. 12 by the arrow) via a linkage (36) to an inclined surface (see annotated Fig.) disposed against an elastic field (32) and oriented to compress the elastic field in a perpendicular direction in response to a lateral displacement across the field (annotated Fig. 12 shows the inclined surface disposed against the elastic field (32) and compressing the field in response to a displacement across the field (as shown by the arrow), and as the inclined surface of Campari ‘454 is about 45 degrees from parallel with the sole surface (38) as shown in annotated fig. 11, the inclined surface will compress the elastic field (32) in a direction perpendicular to the sole surface in response to a lateral displacement); the elastic field (32) including a resilient, compressible material (p. 8 ll. 21, “the elastically deformable portion 32”); and receiving a mitigating force to counter the displacement force with a counterforce proportional to the compressed area of the elastic field based on an area of the elastic field engaged by the inclined surface (Figs. 11 and 12 show wherein the mitigating force is received to return the inclined surface to its original position (Fig. 11) by countering the displacement force (arrow, fig. 12) with a proportional counterforce, the counterforce being proportional as it follows Newton’s Third Law which states every action has an equal and opposite reaction, further the area of the elastic field engaged by the inclined surface remains constant as the area of the inclined surface remains constant, allowing a proportional counterforce (annotated Figs. 11 and 12 show the inclined surface is a part of the disk 34 which is rigid (p. 7 ll. 3) and therefore does not move when subjected to a force)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Campari (US 2014/0310995) hereinafter referred to as Campari ‘995 in view of Campari (WO 2012/133454) herein after referred to as Campari ‘454.
Regarding Claim 1, Campari ‘995 teaches an athletic footwear appliance (1a) for engaging a planar sole surface with a playing surface in a high impact manner responsive to competitive athletic activities, a ground interface having a force mitigation device, comprising: a ground interface member (4a) extending from the planar sole surface (3a), the ground interface member coupled to a force mitigation assembly (Fig. 3 shows the ground interface member (4a) coupled to the force mitigation assembly), the force mitigation assembly having: an elastic field (7) of a resilient, compressible material (paragraph [0037] “elastically deformable element 7”); an inclined surface (see annotated Fig., it is noted that the incline of the surface is not recited relative to any specific structure. The inclined surface in the annotated fig. forms an angle relative to the outer edge of the ground interface member (4a) and is therein considered inclined) disposed against the elastic field (7) and oriented to compress the elastic field in response to a lateral displacement across the field (annotated Fig. 4 shows the lateral displacement as an arrow, and the inclined surface compressing the elastic field); and a linkage (16) for transmitting a displacement force from the ground interference member (4a) for disposing the inclined surface to counter the displacement force with a counterforce proportional to the compressed area of the elastic field (annotated fig. 4 shows the arrow representing the displacement force being applied to the ground engaging member (4a) and the linkage (16) transferring the force to the inclined surface, wherein the inclined surface would obviously counter the displacement force with a proportional counterforce, following Newton’s Third Law which states every action has an equal and opposite reaction).
Campari ‘995 does not teach explicitly wherein the inclined surface is oriented to compress the elastic field in a perpendicular direction in response to a lateral displacement across the field.
Attention is directed to Campari ‘454 which teaches an analogous article of footwear. Campari ‘454 teaches an athletic footwear appliance for engaging a planar sole surface with a playing surface in a high impact manner responsive to competitive athletic activities, a ground interface having a force mitigation device, comprising: a ground interface member (31) extending from the planar sole surface (38), the ground interface member (31) coupled to a force mitigation assembly, the force mitigation assembly having: an elastic field (32) of a resilient, compressible material (p. 8 ll. 21, “the elastically deformable portion 32”; an inclined surface (see annotated Fig.) disposed against the elastic field (32) and oriented to compress the elastic field in a perpendicular direction in response to a lateral displacement across the field (annotated Fig. 12 shows the inclined surface disposed against the elastic field (32) and compressing the field in response to a displacement across the field (as shown by the arrow), and as the inclined surface of Campari ‘454 is about 45 degrees from parallel with the sole surface (38) as shown in annotated fig. 11, the inclined surface would obviously compress the elastic field in a perpendicular direction in response to a lateral displacement); and a linkage (36) for transmitting a displacement force from the ground interference member (31) for disposing the inclined surface.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campari ‘995 to include the teachings of Campari ‘454 such that the inclined surface is oriented to compress the elastic field in a perpendicular direction in response to a lateral displacement across the field so that the athletes movements are more natural or harmonic when subjected to a displacement force (p. 8 ll. 19-23, “accompanying the athletes change of direction and thus making his/her athletic move more natural and harmonic is left to the elastically deformable portion 32 which, when it is subjected to an external lateral stress, tends to rotate by deforming from the direction of the external stress”).
Regarding Claim 2, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the inclined surface (see annotated Fig.) is oriented at an angle from the displacement force (shown by arrow in Fig. 4), the angle defining a direction for compressing the elastic field (annotated Fig. 4 shows inclined surface at an angle to the displacement force (shown by the arrow) and shows the elastic field (7) compressed in a direction that is inside the arms of the angle formed by the inclined surface and the displacement force, satisfying the instant limitations as best understood in view of the indefiniteness as explained above).
Regarding Claim 3, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the inclined surface (see annotated Fig.) defines a constant compression region (11) based on an area of the elastic field responsive to compression from displacement of the inclined surface (as the inclined surface compresses the elastic field (7), it therein defines a constant compression region, as disclosed on p. 5 ll. 8-11 of the instant specification).
Regarding Claim 5, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the ground interface member (4a) extends from a surface of a planar member (see annotated Fig.) (Fig. 3 shows the ground interface member (4a) extending from planar member via linkage (16)), the planar member slideably disposed in communication with the elastic field (7) for receiving lateral forces from the ground interface member (Fig. 4 shows the planar member receiving a force from the ground interface member (4a) and moving slideably within the elastic field (7), as shown in annotated Fig. 4 where voids are formed opposite the constant compression region when a force is applied).
Regarding Claim 6, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the ground interface member (4a) further comprises a protrusion (9) beyond a plane defined by the planar sole surface (3a) and the linkage (16) further comprises an attachment of the protrusion (9) to a slideable planar member (see annotated Fig.) retained within the sole (3a) by the planar sole surface (3a) for movement parallel to the planar sole surface (Fig. 4 shows the linkage (16) attaching the protrusion (9) to the planar member (see annotated Fig.), with the protrusion (9) extending beyond the planar sole surface (3a) and the planar member (see annotated Fig.) being retained within the sole (3a)), the inclined surface (see annotated Fig.) defined by a circumferential edge of the planar member (see annotated Fig.) (Fig. 2 shows that the ground interface member (4a) and force mitigation device are circular, so the inclined surface also has a circumferential edge).
Regarding Claim 7, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the inclined surface (see annotated Fig.) is oriented at an angle that directs a component of the displacement force perpendicularly into a plane defined by the elastic field (7) for opposing the displacement force (the inclined surface could direct a component of the displacement force perpendicularly through a plane defined by the elastic field, as a force applied to the angle of the inclined surface can cause it to change direction such that the component force is perpendicular).
Regarding Claim 8, Campari ‘995 teaches all of the limitations of the device of Claim 7, as discussed in the rejections above.  Campari ‘995 further teaches wherein the elastic field (7) defines a plane parallel to the planar sole surface (3a) (fig. 3 shows the elastic field (7) being generally parallel to the sole surface (3a), therefore a plane through the elastic field could be defined such that it is parallel to the planar sole surface (3a)), the linkage (16) is adapted to transmit the displacement force parallel to the sole surface (3a), and the inclined surface (see annotated Fig.) responsive to compresses the elastic field (7) in a direction perpendicular to the planar sole surface for opposing the displacement force (the linkage (16) can transmit the displacement force and the inclined surface (see annotated Fig.) can compress the elastic field (7), therefore the structure is capable of performing the recited function when a displacement force is received, satisfying the instant limitations. See MPEP § 2114).
Regarding Claim 9, Campari ‘995 teaches all of the limitations of the device of Claim 8, as discussed in the rejections above.  
Campari ‘995 does not teach wherein the inclined angle is oriented substantially around 45 degrees from parallel to the sole surface.
Attention is directed to Campari ‘454 which teaches an analogous article of footwear. Campari ‘454 teaches an athletic footwear appliance for engaging a planar sole surface with a playing surface in a high impact manner responsive to competitive athletic activities, a ground interface having a force mitigation device, comprising: a ground interface member (31) extending from the planar sole surface (38), the ground interface member (31) coupled to a force mitigation assembly, the force mitigation assembly having: an elastic field (32) of a resilient, compressible material (p. 8 l. 21, “the elastically deformable portion 32”; an inclined surface (see annotated Fig.) disposed against the elastic field (32) and oriented to compress the elastic field in response to a lateral displacement across the field (annotated Fig. 12 shows the inclined surface disposed against the elastic field (32) and compressing the field in response to a displacement across the field (as shown by the arrow); and a linkage (36) for transmitting a displacement force from the ground interference member (31) for disposing the inclined surface, wherein the inclined surface (see annotated Fig.) is oriented at an angle that directs a component of the displacement force perpendicularly into a plane defined by the elastic field (32) for opposing the displacement force (the inclined surface could direct a component of the displacement force perpendicularly through a plane defined by the elastic field, as a force applied to the angle of the inclined surface can cause it to change direction such that the component force is perpendicular), and  wherein the elastic field (32) defines a plane parallel to the sole surface(38) (Fig. 11 shows elastic field (32) as generally parallel to the sole surface (38) therefore a plane going through the elastic field is parallel to the sole surface(38)), the linkage (36) is adapted to transmit the displacement force parallel to the sole surface, and the inclined surface (see annotated Fig.) responsive to compresses the elastic field in a direction perpendicular to the sole surface for opposing the displacement force (as the linkage (16) can transmit the displacement force and the inclined surface (see annotated Fig.) can compress the elastic field (7), the structure is capable of performing the recited function when a displacement force is received, satisfying the instant limitations. See MPEP § 2144). Campari ‘454 further teaches wherein the inclined angle (see annotated fig., inclined angle is interpreted as the inclined surface as explained in view of indefiniteness above) is oriented substantially around 45 degrees from parallel to the sole surface (Fig. 11 shoes the inclined surface being about 45 degrees from parallel with the sole surface (38)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Campari ‘995 to include the teachings of Campari ‘454 such that the inclined angle is oriented substantially around 45 degrees from parallel to the sole surface, as it is nothing more than a change in proportion as is known in the footwear art (see MPEP 2144.04). Further, Applicant has shown no evidence of criticality, change in function, synergistic effect, or unexpected result by the use of an inclined surface oriented 45 degrees from parallel.
Regarding Claim 10, Campari ‘995 teaches all of the limitations of the device of Claim 8, as discussed in the rejections above.  Campari ‘995 further teaches wherein the elastic field (7) imposes a resistance to the displacement force in a load region (11) defined by the area of the elastic field opposed from the inclined surface (annotated Fig. 4 shows the elastic field (7) providing resistance, by partially deforming, to the inclined surface, therein defining a load region (11) that is opposed to the inclined surface).
Regarding Claim 11, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the linkage (16) is defined by a planar member (see annotated Fig.) disposed between the planar sole surface (3a) and an upper region (2) adapted for engaging a user foot, the planar member (see annotated Fig.) receiving a displacement force defined by a component of an impact force transmitted to the ground interface member (3a) in a direction parallel to the planar sole surface, and the inclined surface opposes the displacement force from compression in a direction perpendicular to the planar sole surface (annotated Fig. 4a shows an impact force (shown by arrows) transmitted to a ground interface member (3a), and the planar member receiving a displacement force, causing the inclined surface to oppose the displacement force, therefore the structure is capable of performing the recited function when a displacement force is received, satisfying the instant limitations. See MPEP § 2114).
Regarding Claim 12, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein the ground interface member (4a) extends in a downward direction substantially perpendicular to the planar sole surface (3a) (Fig. 3 shows the ground interface members (4a) substantially perpendicular to the sole surface(3a)) and is adapted to focus a concentrated force for deformation and friction exerted against a playing surface (paragraph [0068], “Another advantage of the sports shoe according to the present invention consists in that it reduces the friction between the athlete's foot and the ground, thus contributing considerably to saving energy when restarting after a sudden stop in that the elastic return of the elastically deformable portion of the stud is exploited”).
Regarding Claim 13, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above.  Campari ‘995 further teaches wherein displacement of the inclined surface (see annotated Fig.) across the elastic field (7) defines a constant force spring having a constant force independent of the displaced distance based on a constant compression region of the elastic field engaging the inclined surface opposing the elastic field (the elastic field and inclined surface are constant so the spring force is constant, as disclosed on p. 6 ll. 17-19 of the instant specification).
Regarding Claim 17, Campari ‘995 teaches all of the limitations of the device of Claim 1, as discussed in the rejections above. Campari ‘995 does not explicitly teach wherein the constant compression region (11) exhibits a counterforce to the displacement force, the counterforce independent of the displaced distance, however Campari ‘995 teaches wherein the area of the inclined surface remains constant (Fig. 3 and 4 show the area of the inclined surface remaining the same at rest as well as when a displacement force is applied), therefore the same volume of the elastic field is compressed at any given displacement, therefore the counterforce would remain constant and independent of the displaced distance (as disclosed on p. 6 ll. 16-19 of the instant specification). While Campari ‘995 does not explicitly teach a counterforce of the compression region as being independent from the displaced distance, Campari ‘995 teaches the claimed structure. Examiner notes that product claims are only considered with respect to the structural limitations, as recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (see MPEP § 2114 II).	

    PNG
    media_image1.png
    495
    580
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    525
    592
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    428
    537
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    397
    546
    media_image4.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, and 15-17 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding Applicants arguments with respect to the 35 U.S.C. 102 rejection of Claims 1-3, 5-8, 10-13, and 15-16 over Campari ‘995, Applicant submits that the elastic field of Campari ‘995 does not teach a constant spring force response to deformation, and instead teaches the elastic field having ideal spring behavior. Examiner disagrees, and submits that Campari ‘995 is silent as to the spring behavior of the elastic field. Examiner further submits that an elastic field having a constant spring force is not explicitly claimed and while the instant specification discloses the elastic field exhibiting constant spring behavior, there is no structure recited in the claims that appears to differentiate the claimed elastic field over the field of Campari ‘995, especially in regards to the spring properties of the elastic field. Applicant further submits that Campari ‘995 does not teach the displacement being met by compressing the elastic field in a perpendicular direction. Examiner agrees, but upon further consideration a new ground of rejection is made in view of Campari ‘454 (see rejection above). Applicant further submits that the subject matter of dependent Claim 4 (now rolled into independent Claim 1) further defines the prior art over Campari ‘995. Examiner disagrees, and submits that this limitation was previously rejected under 35 U.S.C. 102 over Campari ‘995, and reciting the same limitation of a dependent claim in the independent claim does not further define the invention over the prior art (see rejection above). Applicant further submits that Claim 3 is allowable over Campari ‘995, as Campari ‘995 does not teach a constant compression region. Examiner disagrees, and submits that Campari does teach an area of the elastic field responsive to a compression from displacement of the inclined surface, as shown in fig. 4 and as recited in paragraph [0052], “the stud 4a is subjected to an external lateral stress to the sole 3a, the stud 4a is forced to incline laterally, thus forcing the screw 16 to incline as well. Such inclinations lead to the partial compression of the collar 10 and of the two radial flanges 11 and 12 which, by deforming elastically, absorb part of the athlete's kinetic energy thus safeguarding him/her from injury”, wherein the radial flange is equivalent to the constant compression region that is defined by the inclined surface of the screw (see annotated fig. 4). 
Regarding newly added Claim 17, Applicant submits the constant compression region exhibits a counterforce to the displacement fore, the counter force independent of the displacement force to further emphasize the displacement independent nature of the constant spring force. Examiner submits that Campari ‘995 teaches this limitation as well, as page 6 ll. 17-19 of the instant specification discloses that a counterforce independent the displacement force occurs when the area of the inclined surface remains constant, and therefore the volume of the elastic field that is compressed remains constant. As Campari ‘995 teaches the area of the inclined surface remaining constant (see rejection above), the counterforce would also be independent of the displacement force. Examiner further submits that Claim 17 provides no additional structure to the athletic footwear appliance that would help define the appliance over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bernier et al. (US 3537193) teaches an athletic shoe including a ground interface member extending from the sole surface, a field of resilient material, and an inclined surface disposed against the field of resilient material. Hubbard (US 3461576) teaches an athletic shoe including a ground interface member extending from the sole surface, and an inclined surface attached to the ground interface member and disposed against an elastic and resilient field.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732